The judgment of the Supreme Court was entered November 28th 1879,
Per Curiam.
The learned auditor and the court below were right, we think, in holding that the Boyce judgments were entitled to be paid according to their priority. The holders of those judgments were not bound to claim their money from the first fund produced by the sale of the debtor’s estate. If there were any equities in these appellants they should have given notice to them to make such claims; for a judgment or mortgage-creditor is not bound to know of the existence of any subsequent encumbrance. The appellants contend that Mackintosh, Hemphill & Co., who purchased the Boyce judgments, stand in a different position from what Boyce himself would have done. But we are unable to see' why that should be so, and affirm this decree upon the opinion of the learned judge below.
Decree affirmed and appeal dismissed at the costs of the appellants.